     Case 6:06-cr-60011-AA        Document 273       Filed 12/17/19      Page 1 of 42
                                                                                                    1


 1

 2                         UNITED STATES DISTRICT COURT

 3                                   DISTRICT OF OREGON

 4                T H E H O N . A N N L . A I K E N, J U D G E P R E S I D I N G

 5

 6     U N I T E D S T A T E S O F A M E R I C A,           )
                                                            )
 7                      P l a i n t i f f,                  )
                                                            )
 8              vs.                                         ) N o . 6 : 0 6 - c r - 6 0 0 1 1- A A
                                                            )
 9     J O S E P H D I B E E,                               )
                                                            )
10                      D e f e n d a n t.                  )
                                                            )
11

12

13

14                 R E P O R T E R' S T R A N S C R I P T O F P R O C E E D I N G S

15                              F R I D A Y, D E C E M B E R 1 3 , 2 0 1 9

16                                     P O R T L A N D, O R E G O N

17

18

19

20

21

22                                            Jan R. Duiven
                                              Official Federal Reporter
23                                            United States Courthouse
                                              405 East Eighth Avenue
24                                            E u g e n e, O r e g o n 9 7 4 0 1
                                              (541) 431-4112
25                                            j a n _ d u i v e n@ o r d . u s c o u r t s. g o v
     Case 6:06-cr-60011-AA      Document 273        Filed 12/17/19   Page 2 of 42
                                                                                    2


 1

 2
                                           APPEARANCES
 3

 4     F o r t h e U . S . G o v e r n m e n t:

 5              U . S . A t t o r n e y' s O f f i c e
                1000 SW 3rd Avenue #600
 6              P o r t l a n d, O r e g o n 9 7 2 0 4
                (503) 727-1000
 7              BY:       MR. GEOFFREY BARROW
                g e o f f r e y. b a r r o w@ u s d o j. g o v
 8

 9     F o r t h e D e f e n d a n t:

10              Mr. Paul Hood
                P a u l H o o d, A t t o r n e y a t L a w L L C
11              P.O. Box 66876
                P o r t l a n d, O r e g o n 9 7 2 9 0
12              (541) 513-7545
                p a u l@ p a u l h o o d l a w. c o m
13

14     A l s o p r e s e n t:

15              Officer Noe Rios

16

17

18

19

20

21

22

23

24

25
     Case 6:06-cr-60011-AA      Document 273       Filed 12/17/19     Page 3 of 42
                                                                                              3


 1                 F R I D A Y, D E C E M B E R 1 3 , 2 0 1 9; 3 : 2 7 P . M .

 2                                            -o0o-

 3

 4                              C O U R T R O O M D E P U T Y:    Now is the time

 5     s e t f o r c r i m i n a l c a s e N o . 0 6 - 6 0 0 1 1, U n i t e d S t a t e s

 6     o f A m e r i c a v e r s u s J o s e p h D i b e e f o r o r a l a r g u m e n t.

 7                              T H E C O U R T:      G o o d a f t e r n o o n.   If I

 8     could ask you to introduce yourselves for the

 9     r e c o r d, I ' d a p p r e c i a t e i t .

10                              M R . B A R R O W:     Geoff Barrow on behalf

11     o f t h e U n i t e d S t a t e s.

12                              M R . H O O D:       Paul Hood for Joseph

13     D i b e e, y o u r H o n o r.

14                              T H E C O U R T:      O k a y.    P r o c e e d, c o u n s e l.

15     I h a v e y o u r m e m o s.      I h a v e e v e r y t h i n g f i l e d.      I'm

16     happy to hear anything you wish to add.

17                              M R . B A R R O W:     Y o u r H o n o r, w e m o v e f o r

18     the continued detention of Mr. Dibee pending trial

19     for all of the reasons set forth in our opposition

20     t o t h e d e f e n d a n t' s r e l e a s e m e m o r a n d u m.     I would

21     note that that recommendation is consistent with

22     t h a t o f P r e t r i a l S e r v i c e s, w h i c h w e d i d n' t h a v e a t

23     t h e t i m e o f o u r f i l i n g.        I'd be happy to answer

24     a n y q u e s t i o n s, b u t t h e b a s i s f o r t h e d e t e n t i o n i s

25     s e t f o r t h i n t h e m e m o r a n d u m.
     Case 6:06-cr-60011-AA      Document 273          Filed 12/17/19   Page 4 of 42
                                                                                                 4


 1                              M R . H O O D:        Y o u r H o n o r, I ' l l a d d r e s s

 2     the issues of danger to the community and flight

 3     r i s k.    B e f o r e I d o t h a t, I w o u l d l i k e t o t u r n t o

 4     the gallery and note that Mr. Dibee has a number

 5     of family and friends here present in the

 6     c o u r t r o o m t o d a y.   If you are family or friend of

 7     J o s e p h D i b e e, p l e a s e s t a n d.

 8                              Now, all of you but the two that are

 9     right here -- so I'm going to get out of the way

10     so you can see -- all of you but these two please

11     b e s e a t e d.

12                              Y o u r H o n o r, t h i s i s M a h a C o l e s a n d

13     J e f f C o l e s.     They are respectively the sister and

14     b r o t h e r- i n - l a w o f m y c l i e n t.       Jeff Coles has been

15     m a r r i e d t o M a h a f o r n o w 2 2 y e a r s, b u t a c t u a l l y

16     k n e w m y c l i e n t b e f o r e h e k n e w M a h a, a n d m e t h i s

17     f u t u r e w i f e t h r o u g h m y c l i e n t.       They both provided

18     l e t t e r s t o t h e C o u r t.      They --

19                              T H E C O U R T:       Yes.

20                              M R . H O O D:        -- fully support

21     Mr. Dibee and would be his home plan if he were

22     g r a n t e d p r e t r i a l r e l e a s e.

23                              I ' d a l s o j u s t s a y , b r i e f l y,

24     M s . C o l e s h a s b e e n a d o c t o r f o r 2 0 y e a r s.

25     Mr. Coles has been an engineer for about the same
     Case 6:06-cr-60011-AA      Document 273       Filed 12/17/19   Page 5 of 42
                                                                                              5


 1     a m o u n t o f t i m e, 2 5 y e a r s, I g u e s s, a c t u a l l y.           They

 2     have strong connections to the Seattle community

 3     w h e r e t h e y r e s i d e a n d , a g a i n, t h e y w o u l d b e h i s

 4     h o m e p l a n.

 5                              Y o u c a n s i t b a c k d o w n.

 6                              T H E C O U R T:     Thank you.          Thank you

 7     f o r b e i n g h e r e.

 8                              M R . H O O D:     Y o u r H o n o r, I w i l l m a k e

 9     m y c o m m e n t s r e l a t i v e l y b r i e f.   I've already

10     provided the Court with a second exhibit which

11     goes through the sentences and is organized by

12     c o u n t s.   I ' v e c a l l e d t h a t D e f e n d a n t' s E x h i b i t 2 .

13     D o y o u h a v e t h a t d o c u m e n t, y o u r H o n o r?

14                              T H E C O U R T:     I h a v e.

15                              M R . H O O D:     S o t h e g o v e r n m e n t' s

16     argument is something that I would characterize as

17     e s s e n t i a l l y a g e n r e a r g u m e n t.   I n o t h e r w o r d s,

18     t h e y' r e d e s c r i b i n g a k i n d o f c r i m e w h i c h i s a

19     g e n r e t h a t s h o u l d n o t a l l o w f o r p r e t r i a l r e l e a s e,

20     at least as a presumption against it.                             A careful

21     r e a d e r, a s t u d i o u s r e a d e r, c o u l d r e v i e w t h e i r

22     government memo and not realize that 11 defendants

23     i n t h i s c a s e h a v e a l r e a d y r e s o l v e d t h e i r c a s e s.

24     Y o u v e r y w e l l k n o w t h a t, a n d f o u r o f t h o s e

25     defendants were granted pretrial release in spite
     Case 6:06-cr-60011-AA       Document 273       Filed 12/17/19     Page 6 of 42
                                                                                              6


 1     o f e v e r y a r g u m e n t t h e g o v e r n m e n t' s m a d e.        Those

 2     four defendants who were granted pretrial release

 3     were all also charged with Count 1, the conspiracy

 4     c o u n t.

 5                               T h a t g e n r e a r g u m e n t t h a t t h e y' r e

 6     m a k i n g, i n o t h e r w o r d s, d o e s n o t l o o k i n t o t h e

 7     actual data that we have represented to the Court

 8     in Exhibit 2.              I t d o e s n' t g e t i n t o t h e s p e c i f i c s

 9     o f t h e a c t u a l o u t c o m e s o f t h i s c a s e.

10                               A reader of their memo could think

11     everyone in the case must have gotten at least a

12     t e n - y e a r s e n t e n c e, a n d i n f a c t t h a t' s n o t t h e

13     r e a l i t y o f w h a t h a p p e n e d.      There -- those numbers

14     o n E x h i b i t 2 t h a t t a l k a b o u t t h e d i f f e r e n t c o u n t s,

15     how many counts people had and what their sentence

16     u l t i m a t e l y w a s a r e n' t j u s t b a r e- b o n e s n u m b e r s, a n d

17     y o u k n o w t h i s v e r y w e l l.        They represent

18     t h o u g h t f u l i n v e s t i g a t i o n, t h e y r e p r e s e n t

19     p r e s e n t a t i o n s t o t h e C o u r t, a n d t h e y r e p r e s e n t

20     t h o u g h t f u l o u t c o m e s f o r t h o s e d e f e n d a n t s.

21                               What that pattern shows is stark and

22     i t ' s v e r y s i g n i f i c a n t f o r t h e i s s u e h e r e.        You

23     h a v e a c o l l e c t i o n o f d e f e n d a n t s, a l l o f w h o m h a d

24     four or fewer charges against them in the second

25     s u p e r s e d i n g i n d i c t m e n t, a n d t h e n y o u h a v e a n o t h e r
     Case 6:06-cr-60011-AA        Document 273      Filed 12/17/19   Page 7 of 42
                                                                                             7


 1     group of defendants who had a lot more charges

 2     t h a n t h a t.       The least of them had at least 17

 3     c h a r g e s a g a i n s t t h e m.     T h e r e' s n o m i d d l e g r o u n d.

 4     It's two to four charges against them or 17 to 59

 5     out of 65.

 6                                T h e r e a s o n w h y t h a t' s s o s i g n i f i c a n t

 7     i s t h a t t h e w a y t h e i n d i c t m e n t i s w r i t t e n, y o u

 8     h a v e C o u n t 1 , c o n s p i r a c y, w i t h o v e r t a c t s,

 9     C o u n t 2 , a n o t h e r c o n s p i r a c y, a n d t h e n C o u n t s 3

10     through 65 each reflects the various overt acts of

11     Count 1.            T h e m o r e c h a r g e s a g a i n s t a p e r s o n, t h e

12     m o r e a c t i v e t h e y w e r e, t h e m o r e i n v o l v e m e n t t h e y

13     h a d , a n d , l o g i c a l l y, m o s t l i k e l y, t h e h e a v i e r

14     sentence they got.

15                                Joseph Dibee is firmly planted in

16     that first group of the people with two to four

17     c o u n t s.       He has three counts against him.                       And one

18     o f t h o s e, a n d I ' m j u s t g o i n g t o s a y t h i s q u i t e

19     b l u n t l y, i s a b o g u s c o u n t.        I brought this up to

20     t h e g o v e r n m e n t.     I a d d r e s s e d i t i n m y m e m o.       There

21     is no rationale why he is charged in Count 2,

22     which is the conspiracy to destroy the energy

23     f a c i l i t y.     T h a t i s w r i t t e n a s a c o n s p i r a c y c o u n t.

24     It probably ought to have been written simply as

25     like one of the other nonconspiracy counts in the
     Case 6:06-cr-60011-AA      Document 273      Filed 12/17/19   Page 8 of 42
                                                                                              8


 1     c a s e, j u s t a n o t h e r o v e r t a c t .

 2                               I've reviewed discovery on this

 3     i s s u e.    I've talked to Geoffrey Barrow -- pardon

 4     m e , M r . B a r r o w a b o u t t h i s i s s u e.     T h e r e' s n o

 5     e x p l a n a t i o n f o r w h y h e ' s i n c l u d e d i n t h i s c o u n t,

 6     which means that you really just have two counts

 7     against him.

 8                               A l s o, y o u r H o n o r, l o o k a t t h e g a p

 9     between Count 1 -- or, pardon me, group one in

10     that exhibit and group two.                        It's this huge gap.

11     T h e m o s t c h a r g e s - - R e b e c c a R u b i n h a s f o u r.      Then

12     y o u j u m p a l l t h e w a y u p t o S u z a n n e S a v o i e, w h o h a s

13     17 charges against her.                   T h e r e' s n o r a t i o n a l e i n

14     t h i s c a s e, a n d I s a y s o e x p l i c i t l y i n m y m e m o t o

15     t h e C o u r t, w h y M r . D i b e e w o u l d l e a p o u t o f t h e

16     f i r s t g r o u p a n d i n t o t h e s e c o n d.

17                               And all of that sentencing

18     d i s c u s s i o n m a t t e r s, y o u r H o n o r, b e c a u s e i n t h i s

19     d i s t r i c t, a n d I s u s p e c t i n m o s t d i s t r i c t s, s o m e o n e

20     facing a sentence around 41 months or 60 months or

21     s o m e t h i n g l i k e t h a t, s o m e o n e w h o a l r e a d y h a s a b o u t

22     16 months in on that sentence would often get

23     p r e t r i a l r e l e a s e.

24                               T h e g o v e r n m e n t' s m e m o g o e s o n a n d o n

25     a b o u t d a n g e r a s a k i n d o f g e n r e, b u t t h e s p e c i f i c s
     Case 6:06-cr-60011-AA         Document 273      Filed 12/17/19     Page 9 of 42
                                                                                                 9


 1     of what we see in the case suggest that pretrial

 2     r e l e a s e w o u l d b e a p p r o p r i a t e.       A d d i t i o n a l l y, y o u

 3     have a significant period of time where no new

 4     c r i m i n a l a l l e g a t i o n i s a l l e g e d.

 5                                 N o w , t h e g o v e r n m e n t' s p o i n t i s ,

 6     w e l l, p a r t o f t h a t t i m e h e ' s o u t s i d e t h e U n i t e d

 7     S t a t e s.     O k a y.     F a i r e n o u g h.   B u t w h a t a b o u t 2 0 0 2,

 8     2 0 0 3, 2 0 0 4, a n d 2 0 0 5?          The last allegation against

 9     J o s e p h D i b e e i s f r o m O c t o b e r o f 2 0 0 1.           Then there

10     is an end to any allegation of criminal conduct

11     a n d t h e g o v e r n m e n t h a s n o e x p l a n a t i o n f o r t h a t.

12     B u t w e d o , y o u r H o n o r, a n d t h a t i s r e f e r e n c e d i n

13     t h e m e m o.

14                                 M r . D i b e e c h a n g e d h i s v i e w, h i s

15     p h i l o s o p h y, w h i c h i s n o w t h a t i f y o u w a n t t o h e l p

16     t h e n a t u r a l w o r l d, w h a t y o u ' v e g o t t o d o i s g e t

17     the profit motive and good environmental practice

18     t o l i n e u p s o t h a t p e o p l e' s d e s i r e t o m a k e m o n e y

19     f i t s w i t h a g o o d e n v i r o n m e n t a l p r a c t i c e s a p p r o a c h.

20                                 All of that suggests that he is

21     not -- he does not represent a danger to the

22     c o m m u n i t y, a n d c e r t a i n l y i f y o u l o o k a g a i n a t

23     E x h i b i t 2 , y o u h a v e f o u r p e o p l e o n t h a t e x h i b i t,

24     y o u r H o n o r, w h o r e c e i v e d p r e t r i a l r e l e a s e:

25     Jonathan Paul had three counts against him,
     Case 6:06-cr-60011-AA       Document 273       Filed 12/17/19     Page 10 of 42
                                                                                                 10


 1      r e c e i v e d p r e t r i a l r e l e a s e; K e n d a l l T a n k e r s l e y h a d

 2      f o u r c o u n t s, a l s o r e c e i v e d p r e t r i a l r e l e a s e;

 3      Suzanne Savoie had 17 counts against her in the

 4      s e c o n d s u p e r s e d i n g i n d i c t m e n t, r e c e i v e d p r e t r i a l

 5      r e l e a s e; a n d D a n i e l M c G o w a n h a d 1 8 c o u n t s a g a i n s t

 6      h i m a n d r e c e i v e d p r e t r i a l r e l e a s e.      If it's a

 7      danger to the community argument that the

 8      g o v e r n m e n t i s t r y i n g t o r e l y u p o n, i t j u s t - - i t

 9      d o e s n' t w o r k.

10                                I n s t e a d, t h e i r a r g u m e n t h a s t o b e

11      f l i g h t, a n d n o w I ' m g o i n g t o t u r n t o t h a t

12      a r g u m e n t.   I t ' s s p e l l e d o u t i n m y m e m o, y o u r

13      H o n o r, t h a t a t t h e t i m e - - a n d , a g a i n, t h e s e

14      allegations are treated as true for the purposes

15      of this discussion -- Mr. Dibee had no pending

16      case against him.                 N o t h i n g h a d y e t b e e n f i l e d.

17                                I've talked to AUSA Barrow about

18      this and the best explanation that we can come up

19      w i t h, a t l e a s t t h e o n e t h a t m a k e s t h e m o s t s e n s e

20      t o m e , f r a n k l y, i s t h a t a n F B I a g e n t a p p r o a c h e d

21      M r . D i b e e h o p i n g h e c o u l d t u r n M r . D i b e e, h o p i n g

22      he could flip him, and tried to intimidate him and

23      f r i g h t e n h i m , a n d , f r a n k l y, t h e r e' s p r o b a b l y a

24      degree of embarrassment for that FBI agent that

25      t h a t d i d n' t w o r k o u t a s p l a n n e d.
     Case 6:06-cr-60011-AA       Document 273      Filed 12/17/19    Page 11 of 42
                                                                                              11


 1                                A n d , u n f o r t u n a t e l y, I t h i n k t h e r e' s

 2      a bit of aggressiveness against Mr. Dibee

 3      percolating up through the system at some levels

 4      b e c a u s e o f t h a t, b e c a u s e i t ' s a n e m b a r r a s s m e n t f o r

 5      t h a t F B I a g e n t, b e c a u s e h e t r i e d a n d i t d i d n' t

 6      work out at all.

 7                                B u t t h e r e' s n o f a i l u r e t o a p p e a r.

 8      T h e r e' s n o a b s c o n d i n g.    N o t h i n g o f t h e s o r t.        And,

 9      i n s t e a d, w h i l e - - d u r i n g t h a t t i m e p e r i o d f r o m

10      2 0 0 5 t o 2 0 1 8, M r . D i b e e i s e n g a g e d i n a v a r i e t y o f

11      good works that are all spelled out for the Court

12      i n t h e d e f e n d a n t' s m e m o r a n d u m i n s u p p o r t o f

13      p r e t r i a l r e l e a s e.

14                                I n a d d i t i o n, y o u r H o n o r - - y e s .         He

15      just whispered something to me that is a small

16      d e t a i l b u t i f - - I t h i n k i t ' s s i g n i f i c a n t, t h o u g h

17      a s m a l l d e t a i l.         He paid his taxes that he still

18      o w e d w h i l e h e w a s o u t s i d e t h e U n i t e d S t a t e s.         I

19      m e a n, a s i d e f r o m c o u n t - - I m e a n, t h e l i m i t e d - -

20      t h e l i m i t e d p a r t i c i p a t i o n, j u s t t h e t w o c o u n t s,

21      t h e r e' s a w h o l e h i s t o r y w i t h h i m o f g o o d w o r k s, o f

22      g o o d p a r t i c i p a t i o n i n s o c i e t y, o f d o i n g t h i n g s

23      l i k e p a y i n g h i s t a x e s, a l l o f t h a t w h i c h a l l

24      supports a notion of granting him pretrial

25      r e l e a s e.
     Case 6:06-cr-60011-AA       Document 273       Filed 12/17/19     Page 12 of 42
                                                                                             12


 1                                I n a d d i t i o n, y o u k n o w, h e h a d

 2      t h i s - - I m e a n, a l l o f t h i s w e i g h s i n o n a

 3      q u e s t i o n o f p o s t- o f f e n s e r e h a b i l i t a t i o n.   It also

 4      weighs in on a question of whether or not he would

 5      b e a g o o d p e r f o r m e r i f g r a n t e d p r e t r i a l r e l e a s e.

 6                                Now, I recognize that Officer Rios

 7      i s r e c o m m e n d i n g d e t e n t i o n, b u t t h e r e a r e a c o u p l e

 8      of details that ought to be considered when you

 9      l o o k i n t o t h a t, a n d I ' v e m e n t i o n e d s o m e o f t h e s e

10      i n t h e m e m o a s w e l l.

11                                F i r s t, h e h a s - - h e h a s n o t r a v e l

12      documents that would allow him to travel outside

13      t h e U n i t e d S t a t e s.         Those documents were returned

14      t o m e a s p a r t o f M r . D i b e e' s p r o p e r t y a n d I g a v e

15      t h e m o n t o M s . C o l e s, b u t w e w o u l d g l a d l y

16      s u r r e n d e r t h e m.    T h e S y r i a n p a s s p o r t i s e x p i r e d.

17      The Russian identification documents are simply

18      r e s i d e n c e d o c u m e n t s.     They would do nothing for

19      h i m i n t e r m s o f t r a v e l.        T h e y w o u l d n' t b e

20      e f f e c t i v e.

21                                A n d , o f c o u r s e, t h e C o u r t h a s t h e

22      option of putting him on house arrest or other

23      f o r m s o f m o n i t o r i n g.       There are options available

24      to the Court short of detention that would be

25      quite effective for him.                      So you don't have to
     Case 6:06-cr-60011-AA        Document 273       Filed 12/17/19   Page 13 of 42
                                                                                                  13


 1      follow -- follow that recommendation and the

 2      r e c o m m e n d a t i o n d o e s n' t a c k n o w l e d g e t h e f a c t t h a t

 3      h e d o e s n' t h a v e m u c h o f a n a b i l i t y t o t r a v e l.              It

 4      simply relies on the fact that he has foreign

 5      c o n n e c t i o n s.

 6                                 But we all should know he was born

 7      i n S e a t t l e.       H e w a s b o r n i n W a s h i n g t o n s t a t e.

 8      H e ' s a c i t i z e n o f t h e U n i t e d S t a t e s.         Though he

 9      d o e s h a v e f o r e i g n t i e s, h e h a s d o m e s t i c t i e s a s

10      w e l l.      And he has an extraordinarily good home

11      p l a n i f p e r m i t t e d t o t a k e a d v a n t a g e o f t h a t.

12                                 There are two other points that I

13      w i l l m a k e b r i e f l y, y o u r H o n o r.       One is -- and I've

14      w o r k e d w i t h - - a n d a g a i n s t, I s h o u l d s a y .         I've

15      worked against Mr. Barrow before in previous

16      c a s e s.      I have a good working relationship with

17      him.         B u t t h e r e' s s o m e t h i n g i n t h e g o v e r n m e n t' s

18      memo that I don't want to let go of and it's in

19      the very first paragraph and it's repeated later

20      i n t h e m o t i o n.       And it's when it's referenced that

21      Mr. Dibee was traveling under a Syrian passport in

22      a d i f f e r e n t n a m e.

23                                 Now, I would like to assume the best

24      a n d b e o p t i m i s t i c a b o u t t h i s, b u t w h e t h e r I ' m

25      a s s u m i n g t h e b e s t o r t h e w o r s t, I ' m n o t g o i n g t o
     Case 6:06-cr-60011-AA        Document 273    Filed 12/17/19    Page 14 of 42
                                                                                           14


 1      l e a v e t h a t u n r e b u t t e d.   The Syrian passport is in

 2      t h e n a m e Y u s e f D i b a ( p h o n e t i c) w h i c h i s s i m p l y t h e

 3      A r a b S y r i a n v e r s i o n o f J o s e p h D i b e e.    It would be

 4      no different than if I had ancestors from Italy

 5      a n d I m o v e d t o I t a l y, a n d i n s t e a d o f g o i n g b y

 6      P a u l, m y f i r s t n a m e, I w e n t b y P a u l o.          It is no

 7      d i f f e r e n t.

 8                                I ' v e s p o k e n t o M s . C o l e s a b o u t t h i s.

 9      S h e a g r e e s.     This is simply the Arab version of my

10      c l i e n t' s n a m e.     I t i s n o t a n a l i a s.       It is nothing

11      n e f a r i o u s.

12                                And the thing that bothers me about

13      t h i s, a n d I j u s t - - I ' v e t h o u g h t c a r e f u l l y a b o u t

14      m y w o r d s a n d I w a n t t o b e d i p l o m a ti c , b u t m y

15      o p i n i o n i s t h a t A U S A B a r r o w m u s t h a v e k n o w n t h a t.

16      I t m u s t h a v e - - h e ' s i n t e l l i g e n t.     He's

17      i n s i g h t f u l.   He must have realized that Yusef and

18      J o s e p h a r e a w f u l l y c l o s e, a n d D i b e e a n d D i b a, I

19      m a y b e m i s p r o n o u n c i n g t h a t, t h o s e n a m e s a r e v e r y

20      c l o s e j u s t a s y o u l o o k a t t h e m o n t h e p a g e.

21                                The government has pointed to that

22      like it's something that can sway you.                             It's kind

23      o f l i k e a o n e - l i n e t h r o wa w a y, a n d i t s h o u l d n' t b e

24      used in that way.

25                                I w o u l d p o i n t o u t , s e c o n d l y, y o u r
     Case 6:06-cr-60011-AA        Document 273        Filed 12/17/19      Page 15 of 42
                                                                                                  15


 1      H o n o r, I w a n t t o z e r o b a c k i n o n E x h i b i t 2 f o r a

 2      m o m e n t.       You have Jonathan Paul who has three

 3      counts against him, which is exactly the same

 4      number of counts that Mr. Dibee had against -- has

 5      against him.              Jonathan Paul got a sentence of

 6      4 1 m o n t h s i n t h i s c a s e.          He was granted pretrial

 7      r e l e a s e.      A n d i t ' s n o t j u s t t h e t h r e e c o u n t s.

 8      I t ' s t h e s a m e c o u n t s.        It's Counts 1, 2, and 6.

 9      And Count 2 was just as bogus against Jonathan

10      P a u l a s i t i s b o g u s a g a i n s t M r . D i b e e.

11                                 Jonathan Paul was granted pretrial

12      release and the government gave Jonathan Paul a

13      1 7 - l e v e l d o w n w a r d d e p a r t u r e.     I don't know what he

14      ultimately got, but that was their recommendation

15      o u t o f t h e g o v e r n m e n t' s o w n s e n t e n c i n g m e m o r a n d u m.

16      I d o n ' t k n o w t h e d e t a i l s o f t h a t c o o p e r a t i o n.           I

17      d o n ' t k n o w t h e d e t a i l s o f t h a t a s s i s t a n c e.            But I

18      believe it probably related to those serious

19      c r i m e s, c r i m e s t h a t i n v o l v e d d e s t r u c t i o n o f

20      p r o p e r t y.

21                                 ( O f f - t h e - r e c o r d d i s c u s s i o n. )

22                                 Whatever the level -- whatever the

23      l e v e l o f c o o p e r a t i o n o r n o n c o o p e r a t i o n h e r e, i n m y

24      m e m o t o t h e C o u r t, w e d e t a i l e d t h e r i s k s t h a t

25      M r . D i b e e h a s t a k e n, r i s k s i n v o l v i n g v e r y s e r i o u s
     Case 6:06-cr-60011-AA       Document 273        Filed 12/17/19    Page 16 of 42
                                                                                               16


 1      i s s u e s, I s u s p e c t m u c h m o r e s e r i o u s t h a n a n y t h i n g

 2      J o n a t h a n P a u l d e a l t w i t h, a n d t h e r i s k s t o

 3      M r . D i b e e - - a g a i n, a n d I t h i n k t h e C o u r t c a n

 4      i m a g i n e t h e m, m u c h m o r e s e r i o u s t h a n a n y t h i n g

 5      J o n a t h a n P a u l f a c e d.

 6                                And I can't imagine that the

 7      g o v e r n m e n t' s p o s i t i o n i s t h a t J o n a t h a n P a u l,

 8      h e l p i n g w i t h s e r i o u s, b u t u l t i m a t e l y

 9      p r o p e r t y- r e l a t e d - - p r o p e r t y d e s t r u c t i o n, s a b o t a g e

10      k i n d o f o f f e n s e s, w o u l d e v e r j u s t i f y s o m e t h i n g

11      more than the consideration that Mr. Dibee should

12      r e c e i v e, y o u r H o n o r.

13                                A n d w i t h t h a t, I j u s t w a n t t o s a y m y

14      client has also prepared brief remarks and would

15      l i k e t o p r e s e n t t h o s e t o t h e C o u r t, y o u r H o n o r.

16                                T H E C O U R T:     Happy to hear anything

17      you wish to tell me.

18                                T H E D E F E N D A N T:    W e l l, y o u r H o n o r - -

19                                T H E C O U R T:     You're going to need to

20      s p e a k l o u d l y i n t o t h e m i c r o p h o n e.      I a p o l o g i z e.

21      The courtroom has some dead spots and the court

22      reporter will need to be able to take down what

23      you have to say.

24                                T H E D E F E N D A N T:    I've taken the

25      opportunity to read the memo and I'd like to take
     Case 6:06-cr-60011-AA       Document 273        Filed 12/17/19     Page 17 of 42
                                                                                                 17


 1      this opportunity to counter any of the gross

 2      m i s r e p r e s e n t a t i o n s, m i s c h a r a c t e r i z a t i o n s o f m e p u t

 3      forth by the prosecution as I stand here before

 4      t h i s C o u r t.

 5                                First of all, I want to say that the

 6      c h a r g e s a r e l i t e r a l l y t h r e e l i f et i m e s a g o .

 7                                T H E C O U R T:      The charges -- say that

 8      a g a i n.

 9                                T H E D E F E N D A N T:     The charges leveled

10      a g a i n s t m e a r e f r o m t h r e e l i f et i m e s a g o .         You

11      k n o w, t h e r e a r e t h r e e d i f f e r e n t c o u n t r i e s.

12      T h e y' r e t h r e e d i f f e r e n t l a n g u a g e s.     T h e y' r e t h r e e

13      different cultures ago.                      A n d , y o u k n o w, a s t i m e

14      g o e s b y , p e o p l e d e v e l o p.      They develop

15      i n t e l l e c t u a l l y, t h e y d e v e l o p s o c i a l l y, t h e y c h a n g e

16      t h e i r p e r s o n a f o r t h e b e t t e r, I s h o u l d h o p e.            And

17      I can't say that I'm the same person today that I

18      was a year ago.               I -- certainly not two decades

19      ago.

20                                I don't understand how these claims

21      can be made after 20 years that I'm this person

22      w h e n, y o u k n o w, l i t e r a l l y p e o p l e c h a n g e - -

23      hopefully change for the better over time and, you

24      k n o w, t h a t w a s 2 0 y e a r s a g o .

25                                Y o u k n o w, a s w e g r o w, w e i n c o r p o r a t e
     Case 6:06-cr-60011-AA           Document 273   Filed 12/17/19     Page 18 of 42
                                                                                              18


 1      the things that work into our -- our life and we

 2      l e a r n f r o m o u r m i s t a k e s, a n d f o r m a n y y e a r s, e v e n

 3      b e f o r e I w a s i n d i c t e d, I f e l t t h a t d i r e c t a c t i o n

 4      a n d p r o t e s t s a n d s u c h d o n ' t r e a l l y w o r k, a n d t h e y

 5      d o n ' t w o r k b e c a u s e t h e r e' s m o n e y b e h i n d t h e m.

 6      T h e r e' s m o n e y b e h i n d t h e a c t i o n s b e i n g p r o t e s t e d.

 7                                   So it seemed to me that the best way

 8      t o e f f e c t c h a n g e, p o s i t i v e c h a n g e, w a s t o m a k e

 9      g o o d e n v i r o n m e n t a l p r a c t i c e s, g o o d f i n a n c i a l

10      p r a c t i c e s, a n d t h a t' s w h a t I ' v e t r i e d t o d o f o r

11      t h e l a s t 1 5 y e a r s o f m y l i f e.           I point out that

12      m a n y p e o p l e d o t h a t i n d i f f e r e n t w a y s.         I'm an

13      engineer by training and sort of a computer person

14      b y w h a t e v e r n e c e s s i t y.      So the types of changes

15      that I've tried to implement are ones that go

16      along with the skill sets that I have which are

17      t e c h n o l o g i c a l.

18                                   I'd like to describe a couple of

19      projects that I've worked on over the last

20      1 5 y e a r s, y o u k n o w, w h i c h I t h i n k e m b o d y t h e

21      principles that I believe in and certainly

22      c o n t r a d i c t w h a t' s - - w h a t' s w r i t t e n i n t h i s m e m o

23      h e r e.

24                                   The first project I'd like to

25      describe is the Syrian solar thermal project which
     Case 6:06-cr-60011-AA       Document 273          Filed 12/17/19    Page 19 of 42
                                                                                                    19


 1      I d e s i g n e d a n d a u t h o r e d.        It was a sort of

 2      outgrowth of my work at the university where I

 3      t a u g h t.    O r i g i n a l l y, w h e n I g o t i n t o S y r i a, t h e

 4      g o v e r n m e n t m a d e m e a n o f f e r.         The offer was:              Do

 5      y o u w a n t t o h e l p y o u r c o u n t r y a n d y o u r f a m i l y?              Of

 6      c o u r s e t h e r e w a s a r i g h t a n s w e r, w r o n g a n s w e r.

 7      T h a n kf u l l y, I g o t t h e r i g h t a n s w e r.

 8                                So I took this job at the university

 9      teaching computer science and eventually I

10      branched out into environmental and renewable

11      e n e r g y s y s t e m s.       O r i g i n a l l y t h e g o v e r n m e n t w a n te d

12      u s t o s t u d y w i n d t u r b i n e s b e c a u s e t h e y' r e

13      r e l a t i v e l y c h e a p.      T h e y m a k e c h e a p p o w e r.      But as

14      t i m e p r o g r e s s e d, I w a s a b l e t o p e r s u a d e t h e m t o

15      l o o k a t s o l a r e n e r g y.

16                                N o w , s o l a r t h e r ma l i s q u i t e

17      different than what most people associate with --

18      w i t h s o l a r p o w e r.        Basically what you do is you

19      concentrate heat from the -- from the energy of

20      the sun onto a line or a -- or a pipe and then in

21      the pipe you flow a heat exchange medium which is

22      t h e n t u r n e d a r o u n d a n d b o i l s w a t e r o r , y o u k n o w,

23      o r g a n i c s o l v e n t a n d , i n t u r n, t u r n s a t u r b i n e.

24                                The project was slated to produce

25      35 percent of the entire energy of the entire
     Case 6:06-cr-60011-AA       Document 273       Filed 12/17/19    Page 20 of 42
                                                                                              20


 1      c o u n t r y.    A n d a s a b y p r o d u c t o f t h a t, w e

 2      d e s a l i n a t e w a t e r.     S y r i a i s a v e r y d r y c o u n t r y.

 3      T h e w a t e r c o m e s o n c e e v e r y t h r e e d a y s.       And so

 4      having a good source of clean drinking water is

 5      s u p e r i m p o r t a n t.      For every one megawatt of power

 6      t h a t t h e p o w e r p l a n t w o u l d p r o d u c e, i t w o u l d

 7      produce 5 million gallons a day.                             The power plant

 8      eventually was slated to become 600 megawatts in

 9      s i z e.       We had gotten to the point where we had a

10      p r o t o t y p e, b u t t h e w a r s t a r t e d b e f o r e w e c o u l d

11      p r o d u c e a p i l o t p r o j e c t.

12                                Seven million people would have

13      b e e n - - w o u l d h a v e r e c e i v e d p o w e r f r o m t h i s p l a n t,

14      a n d a s w e l l a s j o b s.         And the impetus behind the

15      project was the Syrian government wanted to join

16      the EU and that was their sort of forefront or

17      thrust into EU.                  Part of the rationale was -- is

18      that in order to join the EU, they needed to

19      a c k n o w l e d g e a n d a b i d e b y t h e K y o t o A f f a i r, K y o t o

20      P r o t o c o l s, w h i c h w e r e g l o b a l w a r m i n g, g r e e n h o u s e

21      g a s c o n t r o l t h i n g, a n d a s w e l l a s a b o l i s h t h e

22      death penalty and acknowledge the existence of

23      I s r a e l.

24                                My job in all that was to bring some

25      renewable energy systems into the country that --
     Case 6:06-cr-60011-AA      Document 273       Filed 12/17/19     Page 21 of 42
                                                                                                 21


 1      t h a t c o u l d a c c o m p l i s h t h a t.     And I believe that

 2      had -- had I not been caught up in the war, had I

 3      not been forced to flee like one out of every --

 4      o n e o u t o f e v e r y f i v e p e o p l e w h o a r e r e f u g e e s,

 5      excuse me, I think that the project would have

 6      b e e n v e r y s u c c e s s f u l a n d h e l p e d a l o t o f p e o p l e.

 7                               I think it also demonstrates the

 8      basis which I referred to earlier in that good

 9      environmental policy comes from good economic

10      p o l i c y.   The project as a whole would have

11      produced electricity at a rate slightly higher

12      t h a n b u r n i n g c o a l.     S y r i a, a t t h e t i m e, w a s

13      burning natural gas and so they would have

14      e x p e r i e n c e d a s u b s t a n t i a l s a v i n g s f i n a n c i a l l y, i n

15      a d d i t i o n t o d o i n g t h e r i g h t t h i n g e n v i r o n m e n t a l l y.

16                               So it goes toward that philosophy

17      t h a t I h a v e a n d t h e b e l i e f t h a t I h a v e.

18      U n f o r t u n a t e l y, i t w a s c u r t a i l e d b y t h e w a r .

19                               I'd like to also talk about my work

20      i n E c u a d o r.    W h i l e I w a s l i v i n g i n R u s s i a, I e n d e d

21      up working -- going on a kayaking trip with the

22      i n t e n t o f f i n d i n g w o r k i n E c u a d o r.       There are a

23      v a r i e t y o f r e a s o n s w h y - - w h y I d i d t h a t.           Russia

24      w a s v e r y d i f f ic u l t t o f i n d w o r k.         My wife and I

25      w a n t e d t o h a v e a c h i l d a n d i t j u s t - - w e d i d n' t
     Case 6:06-cr-60011-AA         Document 273    Filed 12/17/19    Page 22 of 42
                                                                                               22


 1      have enough sources of income within Russia to do

 2      t h a t r e s p o n s i b l y.   Russia imports a lot of

 3      m a t e r i a l s s o t h i n g s t h a t a r e v e r y i n e x p e n s i v e,

 4      like computers and shoes and clothes and whatever

 5      i n t h e U n i t e d S t a t e s a r e a c t u a l l y v e r y e x p e n s i v e.

 6      I n R u s s i a, t h e y h a v e a n i m p o r t d u t y o f 4 2 p e r c e n t.

 7      So I needed to find some other source of income

 8      outside of Russia and I thought to go to Ecuador

 9      t o d o t h a t.

10                                 W h i l e I w a s t h e r e, I m e t a f r i e n d o f

11      a f r i e n d o f a f r i e n d w h o ' s D o u g l a s M a c K i n n o n, a n d

12      he is essentially like the Bill Gates of mining in

13      S o u t h A m e r i c a.     And he -- we were talking and

14      t a l k i n g a n d h e s a i d, " W e l l, I ' m a m i n e r. "         And I

15      t h o u g h t, W e l l, a r e n' t t h e r e a l o t o f e n v i r o n m e n t a l

16      p r o b l e m s a s s o c i a t e d w i t h t h a t?   A n d h e s a i d,

17      " W e l l, y e s , o f c o u r s e. "

18                                 Y o u k n o w, a n d w e h a v e t h e s e

19      p r o b l e m s, l i k e I w o r k w i t h a n u m b e r o f d i f f e r e n t

20      p e o p l e, i n c l u d i n g i n d i g e n o u s p e o p l e i n t h e A m a z o n

21      r a i n f o r e s t, a n d t h e y' r e w h a t w e c a l l a r t i s a n a l o r

22      h o b b y m i n er s , a n d e s s e n t i a l l y t h e r e a r e

23      s m a l l- s c a l e f a m i l i e s, v e r y p o o r f a m i l i e s, p e o p l e

24      w h o r e a l l y h a v e n' t b e e n e x p o s e d t o w e s t e r n c u l t u r e

25      up until about 30 years ago, 35 years ago.                                  They
     Case 6:06-cr-60011-AA         Document 273     Filed 12/17/19     Page 23 of 42
                                                                                              23


 1      d o n ' t h a v e a n y s o u r c e o f i n c o m e.         And as a result

 2      o f d e v e l o p m e n t a r o u n d t h e m, t h e y' r e n o l o n g e r a b l e

 3      to maintain a subsistence way of lifestyle and so

 4      t h e y' v e g o n e t o g o l d m i n i n g.

 5                                 But the way they mine gold is

 6      t h r o u g h t h e u s e o f m e r c u r y.        M e r c u r y' s a v e r y

 7      t o x i c e l e m e n t.     I t d o e s n' t d e g r a d e.     I t d o e s n' t

 8      b i o d e g r a d e.   I t ' s a n e l e m e n t.      It's just -- it's

 9      t h e r e.       It bioaccumulates up the food chain and

10      p o i s o n s e v e r y t h i n g a l o n g - - y o u k n o w, a l o n g i t s

11      p a t h.     I t c a u s e s b i r t h d e f e c t s, v e r y s e v e r e b i r t h

12      d e f e c t s, a t e v e n v e r y, v e r y l o w q u a n t i t i e s.

13      T h e r e' s n o s a f e l e v e l o f m e r c u r y a n d y e t t h e s e

14      people use it daily to separate gold from ore.

15                                 B a s i c a l l y, m e r c u r y' s a v e r y h e a v y,

16      d e n s e m a t e r i a l t h a t' s a l i q u i d a n d y o u p u t - - y o u

17      g r i n d u p t h e o r e , y o u t h r o w i t i n t h e m e r c u r y, a n d

18      t h e g o l d w i l l s i n k a n d e v e r y t h i n g e l s e f l o a t s.

19      T h e y t a k e a l l t h e s t u f f t h a t' s f l o a t i n g a n d t h e y

20      s c o o p i t o f f a n d d o i t a g a i n.           And at the end of

21      t h e d a y a t t h e b o t t o m o f t h e b a r r e l, t h e r e w i l l b e

22      s o m e g o l d.

23                                 W e l l, t h e r e' s a l s o m e r c u r y o n t h e i r

24      c l o t h e s.     T h e y b r i n g t h a t h o m e a n d , y o u k n o w,

25      their whole families end up with mercury
     Case 6:06-cr-60011-AA      Document 273       Filed 12/17/19     Page 24 of 42
                                                                                            24


 1      p o i s o n i n g.    Everything downstream of those areas

 2      has mercury in it.                  Mercury permeates those

 3      w a t e rs h e d s.

 4                               And so the machine that I

 5      d e v e l o p e d - - i n t a l k i n g w i t h D o u g l a s, h e e x p l a i n e d

 6      this problem to me.                  The machine I developed

 7      d o e s n' t u s e m e r c u r y.     A n d t o - - a d v a n t a g eo u s l y, I

 8      would say that mercury is about 60 percent

 9      e f f i c i e n t a t d o i n g w h a t i t d o e s, w h i c h m e a n s t h a t

10      40 percent of the gold that goes into the tub of

11      m e r c u r y e n d s u p c o m i n g o u t o f t h e t u b o f m e r c u r y.

12      S o i t ' s l o s t.

13                               I p r o d u c e d t h e m e c h a n i c a l s e p a r a t o r.

14      I t ' s c a l l e d a n h e l i c t i c a l ( p h o n e t i c) s e p a r a t o r.

15      I t ' s a c l a s s o f m a c h i n es .       I produced an instance

16      of it.        The communities that we were talking

17      a b o u t, t h e y d o n ' t h a v e r o a d s i n t o t h e m.       So you

18      can't just buy a machine and drag it there by a

19      s e m i- t r u c k.    I t h a s t o b e d i s a s s e m b l e d, f l o a t e d

20      d o w n t h e r i v e r, w a l k e d u p a t r a i l a n d i n t o t h e

21      A m a z o n r a i n f o r e s t.

22                               ( R e p o r t e r i n q u i r y. )

23                               T H E D E F E N D A N T:    Helictical

24      s e p a r a t o r.

25                               It's basically if you can imagine a
     Case 6:06-cr-60011-AA         Document 273     Filed 12/17/19       Page 25 of 42
                                                                                             25


 1      c o r k s c r e w i n s i d e o f a t u b e.        R i g h t?     And so the

 2      way the machine works is that the corkscrew turns

 3      a n d o r e i s g r o u n d u p , a d d e d t o w a t e r, a n d t h e n

 4      p u s h e d d o w n t h e t u b e.      So you can imagine if the

 5      t u b e w a s s t r a i g h t u p a n d d o w n, e v e r y t h i n g w o u l d

 6      f l o w o u t t h e b o t t o m.       R i g h t?    If the tube was

 7      h o r i z o n t a l, e v e r y t h i n g w o u l d p r e c i p i t a t e o u t o f

 8      the water and into the -- into the bottom of the

 9      t u b e.

10                                 So somewhere between here and there

11      is the point where only gold ore precipitates out.

12      A s t h e g o l d p r e c i p i t a t e s o u t , i t h i t s t h e s c r e w,

13      and the screw is turning and it pushes it up the

14      t u b e a n d i n t o a b a r r e l.        T h e r e' s n o c h e m i c a l s

15      i n v o l v e d w h a t s o e v e r.   And this particular class of

16      s e p a r a t o r h a s a n e f f i c i e n c y o f 8 5 t o 9 0 p e r c e n t,

17      and that depends on the angle that I clip the tube

18      at.        So we have 60 percent with mercury and 80 to

19      90 percent with the mechanical separation that

20      I ' v e d e s i g n e d.

21                                 I w e n t t o D o u g l a s a n d I s a i d, " H e y ,

22      y o u k n o w, h e r e' s w h a t I c a n d o .           Why don't you go

23      to these communities and, say, 'We'll give you

24      10 percent above what you're making right now with

25      t h e m e r c u r y.       You keep the rest of it.                    R i g h t?
     Case 6:06-cr-60011-AA      Document 273       Filed 12/17/19    Page 26 of 42
                                                                                             26


 1      A n d y o u p r o d u c e a n d b r i n g t h i s m a c h i n e t o t h e m. "

 2      And that way, the indigenous people do not get

 3      p o i s o n e d, t h e w a t e r s h e d d o e s n' t g e t p o i s o n e d.       The

 4      indigenous people make more money and the mining

 5      c o m p a n y m a k e s m o n e y.   E v e r y b o d y w i n s.    There are

 6      n o l o s e r s i n t h e e q u a t i o n.      A g a i n, i t g o e s b a c k t o

 7      m y p h i l o s o p h y, w h i c h i s g o o d e n v i r o n m e n t a l

 8      p r a c t i c e s c a n a l s o b e g o o d f i n a n c i a l p r a c t i c e s.

 9                               I n c o n c l u s i o n, I - - t h e o t h e r p a r t

10      of that is that Mr. McKinnon described to me a

11      p r o b l e m w h i c h h e i s h a v i n g.      So that problem would

12      have been solved in Ecuador except for I needed to

13      d o t h e h y d r a u l i c m o d e l i n g, t h e c o m p u t a t i o n a l f l u i d

14      dynamics to figure out the angles and the pump

15      r a t e s.   T h e y' r e v e r y c o m p l i c a t e d p r o b l e m s.   There

16      are actually -- no computer capable of doing that

17      i n E c u a d o r.    As it turns out, I happened to have

18      one of those computers in my home in Russia for

19      s o m e o t h e r w o r k t h a t I w a s d o i n g.

20                               And so I collected this data and I

21      go home to Russia and model the problem and send

22      an AutoCAD to a local machine shop which was going

23      t o p r o d u c e t h e m a c h i n e.     U n f o r t u n a t e l y, I w a s - - I

24      e n d e d u p g e t t i n g k i d n a p p e d i n C u b a.

25                               The other problem that was described
     Case 6:06-cr-60011-AA         Document 273      Filed 12/17/19   Page 27 of 42
                                                                                                27


 1      t o m e w a s o n e o f a c y a n i d e l e a c h p o n d, a n d c y a n i d e

 2      leach ponds are the byproduct of industrial

 3      m i n i n g.       There are a number of them littered

 4      a r o u n d E c u a d o r.      And basically the way it works in

 5      industrial mining you take a bunch of ore, you

 6      grind it all up, and you soak it with cyanide

 7      w a t e r s o l u t i o n.      The cyanide dissolves the gold

 8      out of the dirt and then the liquid is recovered

 9      a n d a b o u t 9 5 p e r c e n t o f t h e g o l d t h a t' s i n

10      solution is pulled out.

11                                  During my time in Sheridan and

12      I n v e r n e s s, I w a s a b l e t o c o n t a c t a f r i e n d o f m i n e

13      w h o w o r k s a t t h e u n i v e r s i t y i n I n d i a n a, a n d I h a d

14      him do some research or provide me with some

15      research that I was looking for, and I believe

16      that I developed an industrial process which makes

17      the mining company a lot of money and is based on

18      a b i o l o g i c a l p r o c e s s.     I t ' s b i o l o g i c a l i n n a t u r e.

19      W e l l, i t ' s a f a i r l y c o m p l i c a t e d b i o l o g i c a l

20      p r o c e s s.       B u t i t - - f o r t h e e n d u s e r, i t ' s v e r y

21      simple and it's very inexpensive and it makes -- I

22      would say the days of cyanide leach ponds are

23      n u m b e r e d.

24                                  M r . M c K i n n o n w a s q u i t e e x c i t ed b y m y

25      d i s c o v er y .      M y d i s c o v e r y' s b a s e d i n f a c t.    It's
     Case 6:06-cr-60011-AA      Document 273       Filed 12/17/19     Page 28 of 42
                                                                                               28


 1      n o t s o m e h a r e b r a i n t h i n g t h a t I c a m e u p w i t h.

 2      It's based on numerous different pieces of data

 3      f r o m s c i e n t i f i c j o u r n a l s t h a t a r e p e e r r e v i e w e d,

 4      and I'm very confident that that will become an

 5      i n d u s t r i a l p r o c e s s a t s o m e p o i n t.     It has the

 6      advantage of not only being cheap to do but

 7      profitable for these mining companies to actually

 8      c l e a n u p a b a n d o n e d c y a n i d e l e a c h p o n d s.

 9                               Cyanide leach ponds are very

10      d a n g e r o u s, p a r t i c u l a r l y i n t h e A m a z o n w h e r e i t

11      rains a lot.            T h e c y a n i d e, w h e n i t ' s i n s o l u t i o n,

12      stays in solution only when the pH of the liquid

13      is above 9.5.            R a i nw a t e r i s b e t w e e n 7 a n d 8 .

14      S o - - a n d , o f c o u r s e, i n t h e A m a z o n i t r a i n s a

15      lot.       R i g h t?   So these ponds are typically like

16      earthen dams and the liquid in the dam rises as

17      t h e r a i n c o m e s d o w n, o f c o u r s e, a n d t h e p H g o e s

18      d o w n.

19                               Now, the problem is is that when

20      cyanide -- the ion cyanide hits a pH of less than

21      9.5, it takes a proton from the water and produces

22      h y d r o g e n c y a n i d e, w h i c h i s v e r y t o x i c g a s a n d f o r

23      w h i c h t h e r e i s n o a n t id o t e.

24                               A d d i t io n a l l y, o c c a s i o n a l l y y o u ' l l

25      h e a r, l i k e e v e n i f y o u b e l i e v e i n C o l o r a d o w h e r e
     Case 6:06-cr-60011-AA       Document 273       Filed 12/17/19     Page 29 of 42
                                                                                               29


 1      these dams have been breached and they pour

 2      cyanide into the watersheds and destroy everything

 3      i n t h e i r p a t h.      I believe the process that I've

 4      d e v e l o p e d r e s o l v e s a l l o f t h a t.

 5                               So I would hope that in the event

 6      that I get pretrial release of some form that I

 7      could continue that research and finalize the

 8      industrial process that I'm working on.                                 So I

 9      think that part of the reason -- or main reason

10      that I chose to share these -- these particular

11      projects is I wanted the Court to understand that

12      this person is not me.                    ( I n d i c a t i n g. )   Y o u k n o w,

13      this is who I am.                T h i s i s w h a t I b e l i e v e.       And a

14      l o t o f p e o p l e s a y t h a t, I ' m s u r e, i n c o u r t, b u t

15      I've actually spent a decade and a half proving

16      t h a t.     T h a n k y o u f o r y o u r t i m e.

17                               T H E C O U R T:      M r . B a r r o w.

18                               M R . B A R R O W:     V e r y b r i e f l y, y o u r

19      H o n o r.    It's clear that Mr. Dibee is someone that

20      c o u l d m a k e c o n t r i b u t i o n s t o o u r s o c i e t y, v a l u a b l e

21      c o n t r i b u t i o n s, b u t h e w a s n o t l i v i n g i n R u s s i a a n d

22      S y r i a f o r b u s i n e s s o p p o r t u n i t i e s.    H e w a s n' t t h e r e

23      f o r t h e r e s e a r c h o p p o r t u n i t i e s t h a t w e r e a f f o r d e d.

24      He clearly knew of the charges against him.                                    He

25      was informed of those -- of the evidence that the
     Case 6:06-cr-60011-AA         Document 273      Filed 12/17/19     Page 30 of 42
                                                                                                  30


 1      g o v e r n m e n t h a d a n d h e f l e d.

 2                                  He undoubtedly knew that Russia and

 3      Syria do not have an extradition treaty with the

 4      U n i t e d S t a t e s.      And repeatedly he was only willing

 5      to come back to the United States if the

 6      government dismissed the charges against him.

 7                                  A n d , f i n a l l y, h e w a s n o t k i d n a p p e d

 8      i n C u b a.     He was arrested on an arrest warrant out

 9      o f t h i s d i s t r i c t.

10                                  We'd ask that he remain detained

11      both as a danger to the community and a risk of

12      f l i g h t.   Thank you.

13                                  M R . H O O D:     Y o u r H o n o r, j u s t o n t h e

14      l a s t t w o p o i n t s.       You can understand how someone

15      traveling would -- with the treatment that he has

16      described in some small part in my memo would

17      d e s c r i b e t h e C u b a n s i t u a t i o n a s k i d n a p p i n g.

18                                  B u t a l s o t h e - - I m e a n, a n d I t a l k

19      a b o u t t h i s i n t h e m e m o, t h e S y r i a n c o n n e c t i o n f o r

20      J o s e p h D i b e e i s t h a t' s h i s - - h e h a d f a m i l y t h e r e.

21      I m e a n, i t ' s n o t t h a t h e ' s m a k i n g s o m e b i g p l a n

22      o u t o f t h i s.         A n d t h e r e' s n o t h i n g n e f a r i o u s a b o u t

23      t h e R u s s i a n c o n n e c t i o n.     It's all described in the

24      m e m o.

25                                  I think enough has been said on
     Case 6:06-cr-60011-AA      Document 273        Filed 12/17/19    Page 31 of 42
                                                                                               31


 1      t h i s.    I will not belabor the Court anymore except

 2      to say that once you pierce the genre argument

 3      about how serious the charges are and you start

 4      looking at the sentences people actually got, the

 5      f a c t t h a t p e o p l e g o t p r e t r i a l r e l e a s e, l i s t e n i n g

 6      to what Mr. Dibee has to say and the contributions

 7      h e c a n m a k e, h e i s a n e x t r e m e l y g o o d c a n d i d a t e f o r

 8      p r e t r i a l r e l e a s e s u p e r v i s i o n s h o r t o f d e t e n t i o n,

 9      y o u r H o n o r.     Thank you.

10                               T H E C O U R T:     I don't believe the

11      g o v e r n m e n t' s m e t i t s c l e a r a n d c o n v i n c i n g b u r d e n

12      in this instance and I'm going to release the

13      defendant under a constellation of obligations

14      that I believe will ensure that he will be present

15      f o r t h e n e x t s t a g e s o f h i s c a s e, a n d I ' m a l s o

16      going to set as a matter of course regular status

17      c o n f e r e n c e s t o m o v e t h i s c a s e f o r w a r d.

18                               He was brought here in August of

19      2 0 1 8, a n d i t i s n o w D e c e m b e r o f 2 0 1 9, a n d t h i s

20      c a s e i s y e t t o r e s o l v e o r b e s e t f o r t r i a l.            That

21      concerns me.

22                               S o I ' v e r e a d e v e r y t h i n g.      I took a

23      l o o k a t t h e l e t t e r f r o m h i s s i s t e r, a n d c a r e f u l

24      what his sister wishes for.                       Your sister is highly

25      r e g a r d e d.     Her offer to have you stay in her home
     Case 6:06-cr-60011-AA       Document 273        Filed 12/17/19   Page 32 of 42
                                                                                             32


 1      a n d w i t h h e r - - y o u r b r o t h e r- i n - l a w a n d f a m i l y i s

 2      s i g n i f i c a n t t o t h e C o u r t.      She has enormous ties

 3      and a professional responsibility in that

 4      c o m m u n i t y t h a t' s s i g n i f i c a n t.

 5                               And what I'm going to tell you

 6      s t r a i g h t a w a y i s y o u r - - w h a t' s m o s t i m p o r t a n t i s ,

 7      h o w e v e r t h i s c a s e r e s o l v e s, t r i a l o r a c h a n g e o f

 8      p l e a, I k n o w e v e r y s i n g l e o n e o f t h e c a s e s b y

 9      h e a r t.    I spent an entire summer doing sentencings

10      in these cases and I'm prepared to address when we

11      get to the stage if that should happen a number of

12      t h e i s s u e s.    I know this case inside out.                      It

13      n e e d s t o b e r e s o l v e d.      I t n e e d s t o b e f i n i s h e d.

14                               And I'm going to count on you, on

15      the constellation of release conditions that I'll

16      p u t i n p l a c e, t h a t y o u a r e a d i f f e r e n t p e r s o n, a n d

17      I have found that to be the case with a number of

18      t h e i n d i v i d u a l s w h o h a v e c o m e i n t o c o u r t,

19      including -- I can name some who were released who

20      were in another country for some time and who

21      m a t u r e d, s h a l l w e s a y .      T h e y' r e i n t h e i r

22      intellectual -- a look at how they were going to

23      t a k e o n i s s u e s.

24                               So I'm going to give you that

25      acknowledgment today that I think you are a
     Case 6:06-cr-60011-AA      Document 273       Filed 12/17/19   Page 33 of 42
                                                                                          33


 1      different person and you have enormous skills to

 2      provide and can do that while you're on pretrial

 3      r e l e a s e u n d e r t h e s e c o n d i t i o n s.

 4                               A n d t h a t y o u w i l l a p p e a r, y o u w i l l

 5      cooperate with your lawyer to get this case

 6      r e s o l v e d, a n d h o p e f u l l y m o v e t h i s c a s e f o r w a r d.

 7                               The easy thing for me to do would be

 8      t o h o l d y o u i n c u s t o d y, a n d t h a t g o e s t o c r e d i t

 9      f o r w h a t e v e r t i m e y o u m a y b e o b l i g a t e d t o s e r v e,

10      and so by being out it essentially means that that

11      t i m e d o e s n' t c o u n t.     So the easy thing would have

12      been to hold you, but I believe under what my

13      o b l i g a t i o n i s t h a t t h e r e' s a - - t h e g o v e r n m e n t

14      d i d n' t , i n m y o p i n i o n, m e e t i t s b u r d e n, a n d t h e r e

15      has to be a constellation of obligations that you

16      m u s t m e e t i n o r d e r t o s t a y i n t h e c o m m u n i t y.

17                               And I'm going to -- I'm going to

18      take you at your word that you will honor those

19      a n d y o u w i l l c o m p l y a n d b e i n c o u r t.        Yes, you're

20      f a c i n g t i m e i n c u s t o d y, b u t y o u ' r e a l s o f a c i n g a n y

21      number of problems if you -- if you decide that

22      y o u a r e n o t g o i n g t o c o m p l y w i t h m y o r d e r.

23      B e c a u s e, a g a i n, I w o n ' t f o r g e t.

24                               And what I tell people when I

25      release them when I do a change of plea or I
     Case 6:06-cr-60011-AA      Document 273        Filed 12/17/19   Page 34 of 42
                                                                                             34


 1      r e l e a s e t h e m p e n d i n g s e n t e n c i n g, t h a t y o u - - t h i s

 2      is a very important period of time that a Court

 3      looks at to see whether you can comply with the

 4      o r d e r s.   D o y o u u n d e r s t a n d?

 5                               T H E D E F E N D A N T:    Yes, ma'am.

 6                               T H E C O U R T:     So all your

 7      t r a n s p o r t a t i o n, a l l y o u r t r a v e l, p a s s p o r t s, a n y - -

 8      anything that remains shall be turned over to the

 9      g o v e r n m e n t f o r t h e i r k e e p i n g.

10                               Y o u w i l l b e o n h o u s e a r r e s t.        You

11      can have permission from pretrial to go to -- go

12      to the libraries or go if you need -- if you're

13      d o i n g r e s e a r c h, t h e y' l l h a v e s o m e l i m i t a t i o ns .     If

14      y o u h a v e a p p o i n t m e n t s t o m e e t, t h e y w i l l g i v e y o u

15      s o m e l e e w a y.

16                               You are to have an ankle bracelet so

17      we know where you are.                   Y o u ' l l h a v e a c h e c k- i n

18      with your probation -- with the pretrial officer

19      o n a r e g u l a r b a s i s.      And to the extent that you

20      can -- you're not -- your attendance is not waived

21      for pretrial conference because you're not needed

22      here as we set some status conferences to move

23      t h i s c a s e a l o n g, y o u ' l l e i t h e r b e w a i v e d o r y o u ' l l

24      n e e d t o b e h e r e.

25                               Other conditions that you think
     Case 6:06-cr-60011-AA          Document 273       Filed 12/17/19    Page 35 of 42
                                                                                                35


 1      m i g h t b e h e l p f u l?

 2                                  M R . B A R R O W:       Y o u r H o n o r, w e ' d a s k

 3      that he have no contact with codefendants or

 4      g o v e r n m e n t w i t n e s s e s.

 5                                  T H E C O U R T:     No contact with the

 6      c o d e f e n d a n t s i n t h i s c a s e, a n d y o u k n o w w h o t h e y

 7      are.

 8                                  T H E D E F E N D A N T:     ( N o d s. )

 9                                  T H E C O U R T:     A n y t h i n g e l s e?

10      P r e t r i a l, a n y t h i n g e l s e?

11                                  O F F I C E R R I O S:      Y o u r H o n o r, j u s t a

12      c o u p l e o f q u e s t i o n s.       Another condition of weapon

13      r e s t r i c t i o n s.

14                                  T H E C O U R T:     O f w h a t?

15                                  O F F I C E R R I O S:      No weapons or

16      f i r e a r m s.

17                                  T H E C O U R T:     N o w e a p o n s o r f i r e a r m s.

18                                  O F F I C E R R I O S:      And is travel going

19      to be limited just to the western district of

20      W a s h i n g t o n?       Since his sister resides in --

21                                  T H E C O U R T:     He's to reside with his

22      s i s t e r.       T h a t w a s t h e r e q u e s t m a d e.       Reside with

23      h i s s i s t e r.         And I'm sure you'll have courtesy

24      s u p e r v i s i o n f r o m t h e S e a t t l e o f f i c e a n d t h e y' r e - -

25                                  O F F I C E R R I O S:      T h a t' s c o r r e c t.
     Case 6:06-cr-60011-AA       Document 273        Filed 12/17/19    Page 36 of 42
                                                                                              36


 1                               T H E C O U R T:       I m e a n, I h a v e a n y

 2      number of folks who are out of that Seattle area

 3      a n d w e r e s u p e r v i s e d i n t h i s m a n n e r o u t o f S e a t t l e,

 4      so I'm sure that that will be done as a courtesy

 5      to us.

 6                               A g a i n, y o u p u t - - y o u ' v e - - i f y o u

 7      a r e - - c o m p l y w i t h t h i s o r d e r, w e m o v e t h i s c a s e

 8      f o r w a r d a n d w e ' r e a t s e n t e n c i n g, I w i l l t e l l y o u

 9      that will do a great deal in terms of how I look

10      a t t h i s c a s e.         And if you decide that you're going

11      t o t r y t o m a k e a r u n f o r i t , a s w e t e l l p e o p l e,

12      we're pretty good at finding people so you don't

13      w a n t t o d o t h a t.

14                               And I'm going to take you at your

15      word that you'll come back here because you're

16      back here now.                 How you got back here -- and I

17      read -- I've read the lengths of some of the

18      discussions that were there and I don't need to go

19      i n t o t h a t.     T h e r e w a s s o m e e f f o r t.      But you're a

20      S y r i a n c i t i z e n.      P e o p l e t r a v e l t h e w o r l d.   I

21      u n d e r s t a n d t h a t.     Y o u k n e w t h e r e w e r e c h a r g e s.

22      Y o u c o u l d h a v e c o m e b a c k a n d d e a l t w i t h t h e m.          I

23      know for a lot of people there were some

24      d i f f i c u l t i e s i n h a v i n g t h o s e d i s c u s s i o n s.   But

25      you're here now and this is -- you're going to
     Case 6:06-cr-60011-AA          Document 273       Filed 12/17/19   Page 37 of 42
                                                                                               37


 1      face this and we're going to move through it and

 2      r e s o l v e i t o n e w a y o r a n o t h e r.

 3                                  And my pressure points will be on

 4      the lawyers to move this case because it's been --

 5      f r a n k l y, i t ' s b e e n o n h o l d t o o l o n g.

 6                                  So I'd like to set a status

 7      c o n f e r e n c e.      C a t h y, c a n y o u g i v e u s a d a t e m a y b e

 8      in the beginning of the year when I'm going to be

 9      up here to see where we are?

10                                  C O U R T R O O M D E P U T Y:   Status conference

11      i s s e t f o r J a n u a r y 1 3 , 2 0 2 0, a t 2 : 3 0 p . m .

12                                  T H E C O U R T:     I ' d l i k e - - a g a i n, c a n

13      y o u t e l l m e a n y o t h e r c o n d i t i o n s?          Or I guess he

14      d o e s n' t k n o w - - I e x p e c t h i m t o b e a r o u n d h o m e.              I

15      e x p e c t h e ' l l h a v e a c o m p u t e r, b e a b l e t o w o r k o n

16      it.      There will be -- I want to have a computer

17      provision in there that the probation or pretrial

18      w i l l r e v i e w i f t h e r e' s a n y t h i n g o n t h e c o m p u t e r o r

19      reason to believe you're communicating with

20      s o m e b o d y t h a t y o u s h o u l d n' t b e c o m m u n i c a t i n g w i t h

21      o r - - y o u k n o w, t h e y' l l h a v e a c c e s s t o y o u r

22      c o m p u t e r.       B u t t o b e h o n e s t, I ' m h o p e f u l t h a t y o u

23      w i l l t a k e t h i s t i m e a n d f i n i s h y o u r p r o j e c t s.

24                                  T H E D E F E N D A N T:    Thank you.

25                                  T H E C O U R T:     A g a i n, t h a t' s - - t h a t' s
     Case 6:06-cr-60011-AA       Document 273        Filed 12/17/19   Page 38 of 42
                                                                                           38


 1      t h e w a y i n w h i c h - - w h e n y o u l o o k a t s e n t e n c i n g s:

 2      P u n i s h m e n t, o r I c a l l i t a c c o u n t a b i l i t y,

 3      r e h a b i l i t a t i o n, c o m m u n i t y s a f e t y, a n d o t h e r

 4      factors that weigh in, that finishing the projects

 5      that you're doing that -- over the last ten years

 6      o r s o t h a t y o u ' v e c h a n g e d w h a t y o u ' r e d o i n g, t h a t

 7      w i l l b e i m p o r t a n t.

 8                                So I would -- I would hope that

 9      t h a t' s h o w y o u w o u l d s p e n d y o u r t i m e a n d l e t y o u r

10      lawyers resolve the case and we'll be back here

11      and finish this up.

12                                I appreciate what you had to say.                        I

13      l i s t e n e d v e r y c a r e f u l l y.    But I also listened very

14      carefully and read very carefully the reports from

15      b o t h s i d e s.     So at this point you have a lot to --

16      you have some honor you need to meet with this

17      C o u r t a n d w i t h t h e g o v e r n m e n t, a n d y o u ' v e m a d e, I

18      t h i n k, a r e a l l y s t r o n g s t a t e m e n t a b o u t a g o o d

19      environmental practice should also be a good

20      e c o n o m i c p r a c t i c e.

21                                I think you -- from everything I

22      r e a d i n t h e s e c a s e s, t h a t' s a 1 8 0 - d e g r e e t u r n f r o m

23      how people started in this particular case and I

24      think you've figured out a contribution that you

25      can make for -- for the betterment of many number
     Case 6:06-cr-60011-AA     Document 273        Filed 12/17/19   Page 39 of 42
                                                                                           39


 1      of people and that will give you an opportunity to

 2      d o t h a t a n d t o r e s o l v e t h i s c a s e a t t h e s a m e t i m e.

 3                              So don't abuse the -- the ability to

 4      go make this difference right now and to meet the

 5      obligations that I've put in place for you.                                  All

 6      r i g h t?

 7                              T H E D E F E N D A N T:    Yes, ma'am.

 8                              T H E C O U R T:     Is there anything else

 9      y o u t h i n k w e n e e d?

10                              O F F I C E R R I O S:     One last thing we

11      n e e d.

12                              T H E C O U R T:     S u r e.

13                              O F F I C E R R I O S:     Since location

14      m o n i t o r i n g i s g o i n g t o b e i n s t a l l e d, w o u l d y o u r

15      Honor like the defendant to be rolled out for

16      Monday since he is at Columbia County or would you

17      l i k e h i m r e l e a s e d f r o m C o l u m b i a C o u n t y, g o t o

18      S e a t t l e, a n d r e p o r t t o p r e t r i a l s e r v i c e s?

19                              T H E C O U R T:     I think we can have

20      h i m - - i f t h e r e' s p e o p l e t h a t c a n t a k e h i m t o

21      S e a t t l e, g o t o S e a t t l e a n d h a v e t h e a n k l e b r a c e l e t

22      p u t o n i n S e a t t l e.

23                              O F F I C E R R I O S:     He's at Columbia

24      C o u n ty s o h e ' d b e r e l e a s e d f r o m C o l u m b i a C o u n ty

25      a n d i n t o S e a t t l e.
     Case 6:06-cr-60011-AA          Document 273       Filed 12/17/19      Page 40 of 42
                                                                                                 40


 1                                  T H E C O U R T:      Yep.

 2                                  O F F I C E R R I O S:      O k a y.    Thank you.

 3                                  T H E C O U R T:      And will that -- I think

 4      p r o b a b l y a c c o m m o d a t e s e v e r y b o d y' s n e e d s.     And

 5      he'll report -- he's to report directly to the

 6      p r o b a t i o n o f f i c e, p r e t r i a l o f f i c e i n S e a t t l e.          Get

 7      the ankle bracelet on.                       Give them all the

 8      i n f o r m a t i o n s o t h e r e' s a l l t h e c o n t a c t.          It gives

 9      y o u a f e w m i n u t e s, a l i t t l e b i t , t o m a k e a n e m a i l

10      to Seattle to expect him and he should be in there

11      first thing Monday --

12                                  O F F I C E R R I O S:      T h a n k y o u , J u d g e.

13                                  T H E C O U R T:      -- to get that

14      a c c o m p l i s h e d.

15                                  I s t h e r e a n y t h i n g e l s e?       Are we -- I

16      h e a r d j u s t a b r i e f, w h e n w e m e t , j u s t a b r i e f

17      d i s c u s s i o n a b o u t d i s c o v e r y.       Are there discovery

18      i s s u e s?    Is there something more I need to help

19      w i t h t o d a y?

20                                  M R . B A R R O W:       A s I n o t e d b e f o r e, y o u r

21      H o n o r, I ' m n o t a w a r e o f a n y o u t s t a n d i n g d i s c o v e r y,

22      y o u r H o n o r.         Mr. Hood and I will talk about them

23      a n d I ' m s u r e w e c a n g e t t h e m r e s o l v e d.

24                                  M R . H O O D:       T h a t' s c o r r e c t, y o u r

25      H o n o r.
     Case 6:06-cr-60011-AA     Document 273        Filed 12/17/19      Page 41 of 42
                                                                                       41


 1                              T H E C O U R T:     O k a y.    So please get

 2      this on my calendar if I need to do something

 3      b e f o r e o u r n e x t s e s s i o n.    If not, I hope to hear

 4      s o m e p r o g r e s s a t t h e n e x t t i m e w e m e e t.          All

 5      r i g h t?

 6                              M R . H O O D:      A l l r i g h t.

 7                              T H E C O U R T:     A n y t h i n g e l s e?    All

 8      r i g h t.   W e ' r e i n r e c e s s.

 9                              (The proceedings recessed at

10                              4:14 p.m.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 6:06-cr-60011-AA     Document 273      Filed 12/17/19   Page 42 of 42
                                                                                        42


 1

 2

 3                                      CERTIFICATE

 4

 5                 I hereby certify that the foregoing is a true

 6      and correct transcript of the oral proceedings had

 7      i n t h e a b o v e- e n t i t l e d m a t t e r, t o t h e b e s t o f m y

 8      s k i l l a n d a b i l i t y, d a t e d t h i s 1 6 t h o f D e c e m b e r,

 9      2 0 1 9.

10

11

12

13

14

15                           J A N R . D U I V E N, C S R , F C R R, C R C

16                           Certified Realtime Reporter

17

18

19

20

21

22

23

24

25
